Citation Nr: 0909687	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision rendered by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for PTSD with an evaluation of 30 percent 
effective May 30, 2006.  After the Veteran filed a timely 
Notice of Disagreement (NOD), the RO issued another rating 
decision in September 2007 increasing the Veteran's 
disability rating for PTSD from 30 percent to 50 percent, 
effective May 30, 2006.

The Veteran raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) in his August 2007 
statement.  The issue of entitlement to a TDIU is not 
currently on appeal and is referred to the RO for further 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5103A, 
5106 (West 2002); 38 C.F.R. §§ 3.159(c) (2008).  The duty to 
assist includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1), (2).  This 
includes relevant Social Security Administration (SSA) 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).

The Veteran submitted a statement in June 2008 in which he 
reported being approved for Social Security benefits, to 
commence in September 2008.  The Veteran's SSA records have 
not been associated with the claims file.  SSA decisions are 
not controlling for VA purposes, but they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty 
to assist the veteran in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits); 
See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  Additionally, the 
United States Court of Appeals for Veterans Claims has held 
that where SSA disability benefits have been granted, a 
remand to obtain SSA records is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the 
possibility that the SSA records could contain relevant 
evidence . . . cannot be foreclosed absent a review of those 
records.").  Thus, the Board finds that a remand for all 
medical records held by SSA is necessary.  The RO should 
continue their efforts to obtain these records unless it is 
reasonably certain that they do not exist or that further 
efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure a release of 
information from the Veteran for SSA 
records.  The RO should then request, from 
the SSA, all records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records has 
negative results, the RO should notify the 
Veteran and place a statement to that 
effect in the Veteran's claims file.  

2.  After the requested development has 
been completed, the claims should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


